Title: From Benjamin Franklin to Jean de Neufville & fils, 13 November 1780
From: Franklin, Benjamin
To: Neufville, Jean de, & fils


Gentlemen,
Passy, Nov. 13. 1780.
I received your Favour of the 2d. Instant, and shall duly honour your Bills therein mentioned. I have this Day written to Mr. Adams, on the Subject of the Bills on Mr. Laurens which you have not accepted, & such as may arrive hereafter, and believe he will accept them. I thank you much for the Services you have done, and your kind offer of continuing them, & have the honour to be, Gentlemen, Y. m. o. &. m. h. S.
Mrs. John Neufville & fils.
